 

JAN 3 0 2020

Clerk, U S District Court

IN THE UNITED STATE DISTRICT COURT ine
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

BETTER BUSINESS SYTEMS, INC., ) Cause No.: CV 19-90-BLG-SPW
_ AVITUS DENTAL MANAGEMENT

SOLUTIONS, INC., AND AVITUS,

INC.,

ORDER OF DISMISSAL
WITH PREJDUCE

Plaintiffs,

VS.

ELEVATE BILLING SOLUTIONS
LLC, MICHAEL STIBBINS, LEANNA
SAUERLENDER, AND JOHN DOES
1-10,

Defendants.

 

Pursuant to stipulation and joint motion of all Parties, IT IS ORDERED
that this cause shall be and hereby is dismissed with prejudice, as fully settled upon
the merits, in accordance with the settlement agreement of the Parties, each Party

to bear his, her, or its costs, fees, and litigation expenses.

DATED this wae’ day of January, 2020.

Cth Lee

Hon. Susan P. Watters
U.S. District Court Judge
